                             IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                      SOUTHERN DIVISION


UNITED STATES OF AMERICA                           :
                                                   :
                v.                                 :     CRIMINAL NO. 7:19-CR-60-FL
                                                   :
MELINDA LORRAINE HALL                              :

                              APPLICATION FOR WRIT OF HABEAS CORPUS

       The undersigned Assistant United States Attorney hereby applies to the captioned court for the
issuance of a writ of habeas corpus (X) ad prosequendum ( ) ad testificandum ( ) in re motion pursuant to
28 U.S.C. ' 2255 and avers:

        1. Name of detainee:       MELINDA LORRAINE HALL, ID# 1319748

        2. Detained by:            N.C. CORRECTIONAL INSTITUTION FOR WOMEN
                                   Phone no. 919-733-4340; Fax no. 919-715-2534 / 919-733-0772

        3. Detainee pled guilty in this district to conspiracy to possess counterfeit access devices and
        stolen mail.

         4. Appearance is necessary on Tuesday, May 21, 2018 at 8:00 a.m. (x) in the U.S. District
Court, Raleigh, N.C., OR ( ) before the Federal Grand Jury in this district, for ( ) initial appearance ( )
detention hearing ( ) arraignment/plea ( ) trial( ) sentencing ( ) in re a motion pursuant to 28 U.S.C. '
2255 ( ) the purpose of giving testimony in the captioned proceeding, or ( ) Rule 35 hearing.



                                                  /s/ Bradford Knott
                                                 BRADFORD KNOTT
                                                 Assistant United States Attorney
                                                 Office of U.S. Attorney
                                                 310 New Bern Avenue
                                                 Raleigh, NC 27601
                                                 Telephone no. 919-856-4530
                                                 Fax no. 919-856-4487
                                                 NC State Bar No. 45457


                                       WRIT OF HABEAS CORPUS


(X) Ad Prosequendum ( ) Ad Testificandum         ( ) In Re Motion to Vacate

        The instant application is granted and the above-named custodian, as well as the United States
Marshal for this district, his deputies, and other United States Marshals and their deputies, is and are
directed to produce the named detainee, in civilian clothes, on the date, at the time, and in the place
recited above, and thereafter to maintain the said detainee within the jurisdiction of this Court pending
the satisfaction of this writ or the further orders of the Court.


Date:                , 2019
                                                         United States Magistrate Judge

            Case 7:19-cr-00060-FL Document 8 Filed 05/01/19 Page 1 of 1
